Citation Nr: 1615503	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  14-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability following right foot surgery at the VA Medical Center in Loma Linda, California on March 11, 2008.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse and two friends


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1978 to February 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran testified at a hearing before the Board by videoconference from the RO in May 2015.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The weight of competent medical evidence is that the Veteran incurred an additional disability, diagnosed as complex regional pain syndrome and mild incomplete sensory and motor neuropathy of the right foot, that was proximately caused during VA surgery on March 11, 2008. 

2.  The additional disability incurred on March 11, 2008 was an event not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for complex regional pain syndrome and mild incomplete sensory and motor neuropathy of the right foot are met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.361 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the claim for compensation under 38 U.S.C.A. § 1151 for an additional disability arising from VA surgery of the right foot.  The claim is substantiated, and there are no further notice and assistance requirements.  
Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

The Veteran served as a U.S. Air Force communications technician.  She contended in a November 2009 claim, a May 2010 notice of disagreement, and in testimony during a May 2015 Board hearing that she incurred an additional right foot neurological disability as a result of VA surgery in March 2008 at the VA Medical Center in Loma Linda, California. 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2015).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In October 2007, the Veteran sustained a crushing injury to her right foot in a motor vehicle accident.  Although records of post-injury examination and care are not of record, X-rays obtained in November 2007 showed a comminuted fracture of the first distal phalanx with inter-articular extension and the placement of three screws and K-wires.  VA clinicians and examiners later noted that the diagnosis was a Lisfranc fracture.  The Veteran underwent an open reduction and internal fixation procedure with the placement of several pins and screws at the Arrowhead Regional Medical Center.  

In February and March 2008, the Veteran sought removal of the hardware at the VA Medical Center in Loma Linda. At that time, she reported reduced swelling but an inability to place weight on the right foot.  An X-ray obtained in January 2008 showed no change in alignment since the placement of the hardware, a less distinct fracture line, and indications of osteoporosis.  The attending physician recommended removal of the hardware.  The file contains a consent form, signed by the Veteran and the attending physician on March 3, 2008.  The document explained the conduct of the procedure, potential benefits, alternatives, and known risks that included less than complete recovery of normal function and nerve or blood vessel injury.  On the form, the Veteran acknowledged that someone explained how the procedure could help, the things that could go wrong, other alternative treatments or procedures, and the consequences of no procedure or treatment.  Three screws were surgically removed on March 11, 2008 by this physician with no complications noted. 

Post-surgery follow-up outpatient records show the Veteran's report of a resolution of right foot pain with the use of injections and medication.  However, in April 2008, a clinician noted the Veteran's report of reinjuring the right foot when she kicked a floor display in a store.  The Veteran was using a cane, an orthotic shoe, and neurological and narcotic pain medication.  An electrodiagnostic study in June 2008 showed mild right peroneal sensory and motor neuropathy separate from sensory peripheral diabetic polyneuropathy.  The Veteran continued to experience right foot pain and was prescribed narcotic medication.  In October 2008, the Veteran received spinal injections to block the pain, which were only partially effective.  In May 2010, clinicians diagnosed complex regional pain syndrome, type II, and implanted percutaneous spinal cord stimulator.  In June 2010, a VA clinician noted that the stimulator resulted in a total resolution of the Veteran's pain with no side effects.  

In December 2013, a VA physician's assistant (PA) noted a review of the claims file and the Veteran's report of chronic, moderate burning pain throughout the right foot.  The Veteran used a walker and narcotic pain medication for right superficial peroneal sensor and motor neuropathy as well as for a right knee disorder.  The PA found that the complex regional pain syndrome and right peroneal nerve damage was likely related to the March 11, 2008 surgical procedure but that chronic pain and nerve damage are known events that may occur as a consequence of surgical treatment and were not related to carelessness, negligence, lack of skill, or error in judgment of the surgeon or medical care after surgery.  

In May 2015, the Veteran testified that she still experienced a burning, searing pain in the right foot and that she carried the remote for the spinal cord stimulator at all times.  She stated that she was unable to run, jump, or ride a minibike or similar activities with her grandchildren and experienced extreme pain if her foot touched an object.  The Veteran's spouse and friends stated that the Veteran required a driver and assistance with housework and that the narcotic medication caused severe drowsiness.  The Veteran was not able to recall who had provided information prior to the surgery or specifically what was discussed.  Transcript at 4-5.  The Veteran contended that a more detailed examination, studies, and assessment by a more experienced physician or surgeon were necessary.  

In September 2015, the Board requested an Independent Medical Expert (IME) opinion in response to the following questions: 

(1) Does the Veteran have an additional disability in her right foot after her foot surgery in March 2008?  

(2) If the Veteran has additional disability, is it at least as likely as not (50 percent or more probable) that this additional disability is the result of the VA surgery in March 2008?  

(3) If the Veteran has additional disability as the result of VA surgery, is it at least as likely as not (50 percent or more probable) that the proximate cause of the Veteran's additional disability from VA surgery was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA? In other words, address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider? 

(4) Or in the alternative, if the Veteran has additional disability as the result of VA surgery, is it at least as likely as not (50 percent or more probable) that the proximate cause of any additional disabilities was due to an event not reasonably foreseeable (notwithstanding the informed consent document)? 

A physician and assistant professor of adult spine surgery at the University of Nebraska Medical Center provided opinions in correspondence in November 2015 and February 2016.  Copies of the correspondence were provided to the Veteran with an opportunity to respond.  In November 2015, the professor noted a review of the file and summarized the relevant operation report and treatment notes.  The professor found that the Veteran did incur an additional disability, diagnosed as complex regional pain syndrome in the right foot, that was not present prior to the surgery and was proximately caused by the surgery based on the timing of the events and the onset of the symptoms.  The professor found that there was no evidence in the record including the operation report to show that there was negligence, carelessness, lack of skill, or error in judgment on the part of VA.  In a February 2016 addendum, the professor noted, "The removal of hardware can always be somewhat unpredictable.  In general, removing her hardware should not cause any significant additional disability and therefore, if that were the cause of her additional pain it would not be reasonable foreseeable, in my opinion." 

Resolving all doubt in favor of the Veteran, the Board finds that compensation under 38 U.S.C.A. § 1151 for complex regional pain syndrome and mild incomplete peroneal sensory and motor neuropathy is warranted.  The weight of competent medical opinion is that the Veteran incurred an additional disability that was proximately caused by VA surgery to remove hardware on March 11, 2008 and that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care or surgical treatment. 

However, there is an approximately equal weight of evidence both for and against whether the incurrence was an event not reasonably foreseeable.  The file contains the VA pre-surgical consent form that shows that the Veteran was properly advised of the nature of the procedure, alternatives, and risks including nerve damage.  This indicates that the Veteran and her surgeon were aware that some form of nerve damage was a reasonably foreseeable event.  The VA PA did not address this factor.  On the other hand, the professor of adult spinal surgery examined the post-service history in detail and found that, in this Veteran's case, the surgery should not have caused her additional disability.  The Board interprets the professor's opinion as that the nature and severity of this Veteran's disability was not an ordinary risk or a foreseeable outcome despite the general and unpredictable possibility of nerve damage as noted on the consent form.    

As the incurrence of the additional disability was an event not reasonably foreseeable, and resolving all doubt in favor of the Veteran, compensation under 38 U.S.C.A. § 1151 for  complex regional pain syndrome and mild incomplete peroneal sensory and motor neuropathy is warranted .  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability following right foot surgery at the VA Medical Center in Loma Linda, California on March 11, 2008 is granted.  



____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


